Title: From George Washington to Brigadier General William Maxwell, 13 February 1779
From: Washington, George
To: Maxwell, William

Dr Sir
Head Quarters Middlebrook 13 Feby 1779.

I received your favor of the 11th Inst.
In order to accommodate the affairs of the prisoners, who are coming out or going in to New-York and prevent the inconveniences you complain of, the inclosed directs Mr Adams one of the deputy Commissaries of prisoners to give his attendance twice or thrice a week, or as often as circumstances may require.
The want of an established post between this and Elizabeth Town must prevent you from receiving the Philada papers regularly—But as often as I have opportunities, and get them myself—I shall send them.
You will be pleased to transmit the enclosed dispatches to New York by a flag. I am &.
G.W.
 